Citation Nr: 0942060	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1970 through April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for PTSD.  In July 2006, 
the Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.  In March 2007 and again in 
June 2009 the Board remanded this matter for further 
evidentiary development.


FINDINGS OF FACT

1. The Veteran did not serve in combat; an independently 
corroborated stressor event in service has not been 
established to support a current diagnosis of PTSD.

2. The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
psychiatric disorder, to include PTSD and/or major depressive 
disorder (MDD), related to any incident or event in military 
service; in addition, no psychosis was manifested within one 
year after service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in March 2007 that fully 
addressed the notice elements and was sent after the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The Board also notes that in the March 2007 letter, the RO 
advised the Veteran of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  
Moreover, the Veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the veteran's VA treatment records dated through March 2009 
and the Veteran underwent a VA examination in 2008.   The 
Board finds that the 2008 VA examination was adequate and 
included a review of the claims folders and a history 
obtained from the Veteran.  Examination findings were 
reported, along with diagnoses/opinions, which were supported 
in the record.  The examination report is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  

The Board acknowledges the veteran's detailed narrative 
received in April 2009, in which he took issue with (and 
basically disagreed with) the VA examiner's report in 2008, 
and basically claimed his statements were misrepresented.  
The Board notes, however, that with regard to the reported 
stressor (which is the crux of the issue in this case), the 
Veteran indicated the only part of his stressor report he 
wished to change was the "hand to hand combat" part to "M-
16 fire".  He also noted that that part had been verified.  
The problem is that in this case, as more fully explained 
below, the Veteran has reported being involved in combat in 
his own writing and in his own testimony, and now he reports 
that was a mistake and did not happen.  This is a significant 
discrepancy, and the Board therefore finds that the Veteran's 
statements regarding his stressors have indeed been 
inconsistent.  Thus, the Board also finds that the examiner's 
conclusion that because of the significant discrepancies in 
the Veteran's descriptions of stressful events, it was 
impossible, without resorting to speculation, to make a 
diagnosis of PTSD due to combat-related events, is accurate 
and based on the record.  The Board finds that even if the VA 
examiner somehow mistook or misrepresented the Veteran's 
statements made in the interview, it is clear that the 
Veteran has changed his story regarding what happened in 
service, and therefore, it is (as the examiner stated) 
impossible to state which event or events (if any) recur as 
dreams, intrusive memories, or cause physiological arousal.  
Thus, the Board concludes that the December 2008 examination 
report is adequate for rating purposes.  See Barr v. 
Nicholson, supra.  

Received from the veteran in April 2009 was the SSOC Notice 
Response form in which he indicated that he had more 
information or evidence in support of his appeal, and he 
included several attachments to this form.  The Veteran did 
not include a waiver of initial review by the RO for these 
documents, and such evidence has not yet been encompassed in 
an SSOC.  However, as explained more fully below, the Board 
finds that such evidence is cumulative of evidence already of 
record (prior to the March 2009 SSOC) and/or is not pertinent 
to the Veteran's claim for service connection.  Primarily, 
the Veteran has submitted more arguments in support of his 
claim, and the Board finds such arguments to be cumulative of 
prior arguments made.  With regard to the August 2004 private 
psychiatric assessment for determination of employability, 
submitted by the Veteran, the Board notes that this document 
contains essentially the same information as the previously-
considered June 2004 letter by the same doctor, and the 
additional evidence regarding the veteran's employment 
capability is not pertinent to the service connection issue 
currently on appeal.  Thus, such evidence need not be 
referred for consideration in the first instance by the RO.  
38 C.F.R. § 20.1304(c).

The record reflects that the veteran was awarded Social 
Security disability benefits due to his PTSD, anxiety, and 
depression, effective from January 20, 2002.  The RO has 
attempted to obtain all records for the veteran from the SSA 
(Social Security Administration), but in March 2007 the SSA 
advised that after an exhaustive and comprehensive search, it 
was unable to locate the veteran's folder.  The Veteran then 
was asked to submit any evidence in his possession regarding 
his SSA claim and the award of SSA benefits.  Received from 
the veteran in July 2009 was another copy of his fully 
favorable SSA decision, in which the only medical evidence 
cited was that of the veteran's VA treating psychiatrist.  
The Board also notes that in July 2006, the Veteran testified 
that his SSA award of disability benefits was made based on 
records from the Northport VAMC and the PTSD unit (which are 
already of record) and from a (presumably private) hospital 
in Greenport where he had a suicide attempt that led him to 
the Northport VAMC in August 2003.  Although those records 
from the hospital in Greenport are not of record, the Board 
notes that a review of the VA treatment records appears to 
show that the Veteran was only at this hospital briefly 
(after a suicide attempt involving stabbing his own stomach) 
before being transferred to the Northport VAMC in August 
2003.  Thus, the Board concludes that no further attempts 
need be made to obtain records from the SSA for the Veteran, 
and that the records used by the SSA to make a decision in 
the Veteran's case are either already of record or not 
pertinent to the issues on appeal.

Thus, the Board concludes that it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

The Veteran's DD Form 214 showed that his military 
occupational specialty (MOS) was Gen Rpmn Oper (generator 
repairman operator) and that he was awarded the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal w/60 Device.  He served in the 
Republic of Vietnam from June 23, 1971 to April 14, 1972.  A 
document designated as DA Form 2496 showed that in January 
1972 a request was made that the Veteran be granted a secret 
clearance in order to perform his daily assigned work, and in 
February 1972 a retroactive secret security clearance was 
granted to the Veteran, from July 1971  A document (DA Form 
2962) indicated that in April 1972 the Veteran underwent a 
debriefing and his security clearance was terminated.  

In General Orders dated in March 1972, it was noted that the 
Veteran was awarded the Army Commendation Medal for 
meritorious service from June 1971 to March 1972.  Submitted 
by the Veteran was a document which he described as a draft 
of a write up for his Army Commendation Medal.  He later 
testified he received this document from the Department of 
the Army.  In the document, titled "Proposed Citation", it 
was noted that the Veteran was cited for exceptional 
meritorious service during the period June 22, 1972 through 
April 17, 1972 in connection with ground operations against a 
hostile force in the Republic of Vietnam, while serving as an 
engineer generator operator and repair technician, and later 
as clerk typist for the Engineer Section, Headquarters, Third 
Regional Assistance Command.  Throughout this period, the 
veteran demonstrated exceptional technical expertise and 
knowledge in the operation and maintenance of tactical 
engineer generators located in Military Region 3.  He served 
as a generator operator and maintenance technician from June 
1971 through January 1972, and his duties included operation 
and maintenance of generators in support of TRAC and III 
Corps Forward Command Posts at Tay Ninh during ARVN Cambodian 
operations.  It was also noted that during the October 1971 
enemy offensive, the Veteran performed his generator 
operating and maintenance duties, disregarding personal 
comfort and at great risks, at the TRAC and III Corps Forward 
Command Post at Tay Ninh and later on top of the Nui Ba Den 
Signal Complex.  

In a Recommendation for Decoration for Merit dated in March 
1972, the Veteran's unit (Engineer HQ Trac) recommended he 
receive the Bronze Star for meritorious service from June 26, 
1971 through April 17, 1972.  It noted that his current 
organization was HHC Trac (Engr).  The proposed citation 
(which was added to the back of the document in the narrative 
description portion) contains text that is very similar, if 
not verbatim, of the proposed citation described above (which 
the veteran claimed was proposed in conjunction with his 
recommendation to receive the Army Commendation Medal).

Service treatment records (STRs) showed no complaint of or 
finding of PTSD.  On December 28, 1970, the Veteran 
complained of being nervous.  It was noted that he had a 
nervous problem and was extremely uptight secondary to 
multiple interpersonal problems.  The plan was to administer 
Thorazine.  At that time he was assigned to the 18th Eng Bn.  
On his separation examination in April 1972, the Veteran was 
evaluated as psychiatrically normal.  His specialty was noted 
as generator repairmen, which he had done for 18 months, 
since October 1970.

Received from the Veteran in December 2003 was his formal 
claim for service connection for PTSD, in which he claimed 
his PTSD began in 1980, and that he had been treated since 
September 2003 through the Northport VAMC.

VA treatment records showed that in August 2003 the Veteran 
was referred to the ER at the Northport VAMC for a 
psychiatric evaluation.  He denied any prior psychiatric 
history or any prior psychiatric treatments.  He had been 
discharged from an eastern Long Island hospital where he had 
been admitted after he stabbed himself in the abdomen.  He 
was first taken to another hospital, and in a couple of days 
transferred to the eastern Long Island hospital where he was 
in psychiatric care.  He was treated with an anti-depressant 
and discharged to the Northport VAMC where he underwent a 
psychiatric evaluation.  The impressions were alcohol 
dependence and mood disorder.  In December 2003 he reported 
he was in combat for a year in Vietnam.  He reported having 
flashbacks from Vietnam and that he had been depressed since 
Vietnam.  His diagnoses included alcohol dependence and MDD .  
In February 2004 the diagnoses included depression, stable, 
and he discussed nightmares regarding Vietnam.  

A March 2004 VA psychiatric unit screening note showed 
diagnoses including chronic PTSD and MDD, recurrent, in 
partial remission.  Thereafter, in March 2004, the Veteran 
was admitted into the PTSD unit of the hospital, and reported 
that he served in country from July 1971 to June 1972 as a 
Spec-4 generator operation, and claimed he served in the Bien 
Hoa and Tay Ninh areas and went on missions to Cambodia.  He 
claimed he was required to take aerial photographs of 
American bombing sites and had engaged in combat during 
missions when he, with other GIs, used to be dropped off in 
enemy areas for several weeks at a time.  He reported that 
his squad had engaged NVA regulars in hand-to-hand combat and 
he had lost close friends in such missions.  The assessment 
included major depression and alcohol dependence and 
adjustment to multiple losses consequent to both conditions, 
in a Vietnam veteran afflicted with PTSD.  

Received from the Veteran in May 2004 was a completed PTSD 
Questionnaire form.  He reported he was assigned to "HHC 
Trac Engineer Long Binh III Corp [sic]" from June 17, 1971 
to April 17, 1972.  He reported that during this period he 
was a generator operator at the HHC Trac Engineers Until 
located between Long Binh and Bien Hoa, in III Corps, north 
of Saigon, where he was reportedly trained for the operations 
and maintenance of generators.  He claimed that in September 
1971 he was given a security clearance and sent out alone by 
chopper to meet with an engineer unit at Tay Ninh on the 
Cambodian border.  He indicated that the engineer corps was 
assigned to destroy enemy bridges, cut off supply lines, and 
engage with the enemy.  He reportedly encountered fire 
fights, enemy villages, and incoming fire.  He reported 
operating the generators at the base camp, and patrolling 
roads, rivers, and villages, and claimed that firefighting 
and contact with the enemy occurred most of the time.  He 
reported there were casualties on both sides and though he 
was not wounded, he was left with PTSD symptoms.  He claimed 
that because the bombings were exposed to the public, they 
were pulled from their positions in Tay Ninh.  He claimed he 
was sent back to the engineer corps near Long Binh with his 
secret clearance, and was told that under no circumstances 
should the mission become public.

In a June 2004 letter from a VA physician (also the director 
of the Northport VAMC PTSD treatment unit), it was noted that 
the Veteran was admitted in March 2004 for a 90 day intensive 
treatment plan.  The assessment was chronic severe PTSD and 
co-morbid major depression.  In a September 2009 discharge 
summary, the diagnoses included PTSD, chronic, severe, and 
MDD, recurrent, due to progression of PTSD, in partial 
remission.  It was noted that during the military phase of 
his treatment, the Veteran talked about atrocities committed 
against Vietnamese civilians and soldiers.  He described his 
first half of his tour of duty as mostly office work, and 
consistent with his MOS of generator operator.  He reported 
that all of this changed when he got orders to go to Tay Ninh 
with 80 other soldiers to stop the underground supply lines 
of the North Vietnamese regulars.  He indicated that this 
meant going into the underground tunnels as well as leveling 
villages with or without the villagers still living in them.  
He claimed it was traumatic to know that civilians were being 
killed, and their homes and lives dislocated.  He reported 
that when it came to clearing out the tunnels, first an 
American soldier went in, and that tunnels were usually 
empty.  Once, however, they came to a tunnel where an 
American GI had his head blown off, and after that they had a 
Vietnamese go into the tunnels.  After a Vietnamese man 
screamed aloud, warning those who remained in the tunnel, the 
Americans decided to cut his tongue out to prevent him from 
yelling out a warning.  The VA physician noted that watching 
this gruesome act, left a horrific scar on the Veteran's 
psyche.

In February 2005, a response was received from the Department 
of the Army, Center for Unit Records Research (CURR), which 
indicated that the available U.S. Army military records 
documented that the Third Regional Assistance Command (TRAC) 
was located at Long Binh.  CURR (now known as U. S. Army and 
Joint Services Records Research Center (JSRRC)) was unable to 
document attacks against Tay Ninh, the location in September 
1971 as described by the Veteran.  It was also noted that an 
Operational Report - Lessons Learned submitted by the U.S 
Army Support Command, Saigon, for the period ending October 
3, 1971, documented that the Tay Ninh Base Camp was attacked 
resulting in four US wounded on July 23, 1971.  Finally, it 
was noted that in order to conduct more meaningful research 
on behalf of the Veteran, more specific information was 
needed, to include the engineering unit in question.  

In a January 2006 VA discharge summary, the diagnoses 
included depression, recurrent, moderate, and PTSD.  The Axis 
IV diagnosis for PTSD was catastrophic and participation in 
combat.  

In July 2006, the veteran testified he had been awarded 
Social Security disability benefits based on his PTSD, and 
that the decision was made based on records from the 
Northport VAMC and the PTSD unit, and also a hospital in 
Greenport where he had a suicide attempt that led him to VA.  
He testified that his stressors resulted from incidents in 
Vietnam from October 1971 through the end of December 1971.  
He testified that he went to Vietnam in June 1971 under the 
MOS of a generator operator, but then joined the engineer 
corps headquarters truck unit.  He testified that because it 
was an engineer corps, they needed generators out in the 
field and that he was a technician, and would set up and 
break down generators.  His first assignment was to go out to 
a detaining border of Cambodia and set up camp for the 
advisory group, the engineer corps.  He claimed his mission 
changed and that their sole purpose was to look for any 
supply tunnels that were transporting goods to supply the VC, 
and that this started in about mid-October 1971.  He 
testified that a month prior to that the B-52s bombed 
different grids along the border, and that once everything 
was grounded out, the engineer corps would go in and knock 
down any bridges or roads related to the VC, and look for 
tunnels.  He claimed this was his first combat mission as far 
as seeing a death.  He claimed they went out on these 
missions about three times a day.  He testified that they 
would send Vietnamese people down the tunnels instead of 
Americans, and that he witnessed a child go down a tunnel and 
be blown up, and he also saw an American get killed in a 
tunnel.  He testified that when he went back to the main 
base, the officers stayed elsewhere, but they stayed at the 
base camp.  He testified that he was briefed prior to the 
missions by the officer in charge that they had made it 
easier for them by surgically removing some of the tongues of 
the VC.  He reported that when he went back to his main base 
unit, he was reassigned as a clerk.  

After receiving the Veteran's engineering unit from the RO, 
in November 2008, the JSRRC responded indicating that 
research had been coordinated with the National Archives and 
Records Administration, and that they were unable to locate 
combat unit records submitted by the Third Regional 
Assistance Command (TRAC) that specifically reference the 
location or activities of the engineer element during the 
calendar year 1971.  Research of the Daily Journals submitted 
by the TRAC for the month of October 1971, showed that 
Headquarters, TRAC, maintained an operational element at Tay 
Ninh.  Research of the unit history submitted by the 2nd 
Battalion, 32nd Artillery, for the calendar year 1971 
documented that Tay Ninh received almost daily ground fire, 
mortar, or rocket attacks during the month of October 1971.

On VA examination in December 2008, the Veteran reported his 
military history as involving maintaining generators for 
approximately five months at the TRAC installation in Bien 
Hoa, a forward command post at Tay Ninh, and in October 1971 
(and possibly other times) at the Black Virgin Mountain (Nui 
Ba Den) Signal Complex.  The examiner noted that during the 
interview the Veteran discounted or described as inaccurate 
his accounts, provided both to his inpatient psychiatrist in 
2004 and to the BVA hearing board, of being involved in hand-
to-hand combat, witnessing the deaths of American and 
Vietnamese soldiers, and witnessing the deaths of children 
and soldiers in tunnels.  The examiner noted that the Veteran 
had indicated that he misspoke or was misinterpreted.  He did 
report indirect fire attacks on the TRAC base and III Corps 
Forward Command Post.  He described being afraid when he 
worked on generators during enemy indirect fire attacks in 
Tay Ninh and at the Nui Ba Den Signal Complex, and reported 
he once took cover in a fox hole with other soldiers while 
performing some kind of perimeter or guard duty.  The 
examiner noted that the latter event, assuming verification, 
met the DSM-IV stressor criteria.  The Veteran claimed he was 
recommended for the Bronze Star (without a "V" device) but 
was instead awarded the Army Commendation Medal (without a 
"V" device).  

Further, on the December 2008 VA examination, the examiner 
noted that the Veteran was seen for what appears to have been 
an adjustment reaction in service in December 1970, but he 
did not follow through with treatment and reported that he no 
longer recalled what was making him anxious at that time.  He 
did not receive any other mental health treatment in service.  
The examiner indicated that the Veteran's records showed he 
had been treated for depression associated with the failure 
of his marriage, and that because of the clearly identified 
non-military triggers for the depression (diagnosed 
previously as MDD), it was less likely as not due to any 
military event or injury.  The examiner also noted that based 
on the available treatment records, past diagnoses of PTSD 
were predicated on the Veteran's description of combat-
related events that he discounted or disavowed in the VA 
examination interview.  The examiner indicated that because 
of the significant discrepancies in the Veteran's 
descriptions of stressful events, it was impossible to state 
which event or events (if any) recur as dreams, intrusive 
memories, or cause physiological arousal, thus making a 
diagnosis of PTSD due to combat-related events impossible 
without resorting to speculation.  The examiner concluded 
that the Veteran reported some symptoms meeting the DSM-IV 
criteria for PTSD; however, it was impossible to state 
without resorting to speculation, based on the Veteran's 
narrative, his inconsistent accounts to other clinicians 
about his experiences in the military, and psychological test 
results suggesting exaggeration of symptoms, that the 
Veteran's current symptomatology was related to the confirmed 
events noted in the remand.  The pertinent diagnosis was MDD, 
recurrent.  The VA examiner also opined that the anxiety for 
which the Veteran was treated in service was less likely as 
not associated with subsequent psychiatric diagnoses, since 
he had no recollection of being treated for depression or 
anxiety in the military and he did not indicate any 
continuity of those symptoms with the symptoms he developed 
in the 1990s.  

VA treatment records dated through March 2009 showed that the 
Veteran continued to attend group therapy and receive 
individual therapy and medication related to his diagnoses of 
PTSD and major depressive disorder.

Received from the Veteran in April 2009 was the SSOC Notice 
Response form in which he indicated that he had more 
information or evidence in support of his appeal, and he 
included several attachments to this form.  He submitted a 
copy of the March 2009 SSOC, and highlighted certain portions 
and annotated with his own comments.  First, he noted that 
his stressor had been "changed" from hand-to-hand combat to 
an M-16 attack, and that VA had verified mortar and rock 
attacks at Tay Ninh in October.  He also claimed his combat 
stressors were supported by his receiving the Army 
Commendation Medal and his being considered for a Bronze 
Star.  Next, the Veteran addressed various portions of the 
2008 VA examination report with which he disagreed.  He 
indicated that the VA examiner asked him about his combat 
experiences and if he wanted to change anything.  He 
indicated that the only thing he wanted to change was that 
hand-to-hand should be substituted by M-16 fire, and that the 
rest of the statement remained intact.  He claimed he did see 
deaths and that they did participate in mortar attacks, M-16 
fire, and incoming rockets.  He also noted that the VA 
examiner indicated he had inconsistent accounts, which the 
Veteran denied, claiming that all his combat stressors were 
between October through December 1971.  He felt the VA 
examiner should have given him more time to explain his 
answer before he finished the verbal interview.  He claimed 
that he did not state (to the examiner) that he had lied 
about anything.  

Also received from the Veteran in April 2009 was a private 
psychiatric assessment for determination of employability 
dated in August 2004.  This form (which was completed by the 
same VA physician and director of the Northport VAMC PTSD 
unit who drafted the aforementioned June 2004 letter) 
contained essentially the same information as the previously 
considered June 2004 letter.  The Veteran's diagnoses 
included PTSD, chronic, severe, and MDD (in partial 
remission).  

Finally, received from the Veteran in April 2009 was a copy 
of a Statement in Support of Claim for Service Connection for 
PTSD (VA Form 21-0781), which was dated in July 2007.  
Therein the Veteran described that in October 1971 at the 
enemy offensive command post Tay Ninh and Nui Ban Den Signal 
Complex, when he was assigned to Engineer Trac III Corps, he 
operated generators and experienced incoming mortar attacks 
numerous times.  He also reported he did guard duty and had 
"responded from" mortar, grenade, and rifle fire.  He 
claimed he received the Army Commendation Medal for this, and 
that several service personnel were wounded in action and 
injured in non-battle incidents.  He also reported an 
incident in October 1971 where he was on "guard duty and 
look out" at the Nui Ba Den Signal Complex and some people 
on lookout were "trapped from outpost" and they responded 
with rifle power and helped a squad of six men.  He claimed 
he was recommended for a Bronze star for this risk. 

III. Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addressing the Veteran's claim, the Board acknowledges the 
recent ruling by the Court in the case of Clemons v. 
Shinseki, 22 Vet. App. 1 (2009) (per curiam), which clarified 
how the Board should analyze claims for PTSD and other 
acquired psychiatric disorders.  As emphasized in Clemons, 
even though a Veteran may only seek service connection for 
PTSD, such Veteran's claim "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id. 
Essentially, the Court found that a Veteran does not file a 
claim to receive benefits only for a specifically named 
acquired psychiatric disorder, such as PTSD, but in fact 
makes a general claim for whatever mental condition may be 
afflicting the Veteran.  The Board will therefore analyze the 
Veteran's claim in the present appeal under that framework, 
based on the Clemons precedent and appropriate review of the 
evidence of record.

a. Service Connection for a Psychiatric Disorder other than 
PTSD

With regard to the claim for service connection for a 
psychiatric disorder other than PTSD, the Board notes there 
is competent medical evidence of a current disability.  VA 
treatment records dated from 2003 through 2009 show that the 
Veteran was on several occasions diagnosed with and treated 
for MDD, depression, and anxiety.  On the most recent VA 
examination in 2008, the diagnosis was MDD.  Thus, there is 
competent evidence of a current psychiatric disability other 
than PTSD.  

After careful review of the record, however, the Board 
concludes that the preponderance of the evidence is against 
the granting of service connection for a psychiatric disorder 
other than PTSD.  With respect to the diagnoses of MDD and 
other psychiatric disorders (other than PTSD), the Board 
notes there is no evidence of any psychiatric disability 
during active military service or for many years thereafter.  
Although his STRs show that on December 28, 1970, five months 
after his entry into service, the Veteran complained of being 
nervous and it was noted he had a nervous problem and was 
extremely uptight secondary to multiple interpersonal 
problems, there was no indication of any diagnosis of a 
chronic psychiatric disability and no indication of any 
follow up complaints, problems, or treatment.  On his 
separation examination in April 1972, he was evaluated as 
psychiatrically normal.  The STRs show no report or finding 
of MDD, depression, or any other psychiatric disorder.  As 
noted above, there was no actual diagnosis of any psychiatric 
disorder until many years later, in 2003, over 30 years after 
his discharge from service, when he was admitted to a 
hospital after a suicide attempt, and the initial diagnoses 
included mood disorder.  This gap of years in the record 
militates against a finding that the Veteran suffered a 
chronic mental disability during service, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

In this regard, the Board notes the Veteran has basically 
reported continuously suffering from depressive symptoms, as 
a component of his PTSD, since returning from service, and 
his report is considered credible lay evidence of 
symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, his statements are not considered 
competent or probative evidence of an actual diagnosis of a 
psychiatric disability, or of a causal nexus to service, 
because he is not competent, as a layperson, to provide an 
opinion or evidence as to matters involving medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

What is missing from the record herein is competent medical 
evidence of a link between the Veteran's depression (and 
other psychiatric disorders) and his military service.  On VA 
examination in 2008, the examiner indicated that the 
Veteran's records showed he had been treated for depression 
associated with the failure of his marriage, and the examiner 
opined that because of the clearly identified non-military 
triggers for the Veteran's depression, it was less likely as 
not due to any military event or injury.  The VA examiner 
also opined that the anxiety for which the Veteran was 
treated in service was less likely as not associated with 
subsequent psychiatric diagnoses, since he had no 
recollection of being treated for depression or anxiety in 
the military and he did not indicate any continuity of those 
symptoms with the symptoms he developed in the 1990s.  The 
Veteran has not submitted any competent medical evidence to 
the contrary.

The Board therefore finds that the preponderance of the 
competent and probative evidence is against the claim for 
service connection for a psychiatric disorder other than 
PTSD.  Therefore the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

b. Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

With respect to the second element, if the evidence shows the 
Veteran did not serve in combat with enemy forces during 
service, or if there is a determination that the Veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283 
(1994).  The Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Veteran now (as of April 2009) basically contends he 
developed PTSD as a result of specific stressor events that 
occurred in October 1971.  He essentially claims that when he 
was posted with the engineer corps at Tay Ninh and the Nui Ba 
Den Signal Complex for several months, including in October 
1971, he was subjected to incoming mortar and rocket attacks.  
A review of the record, however, shows that during the course 
of this appeal, the Veteran has reported several different 
and inconsistent in-service stressors in support of his claim 
for service connection for PTSD.  

With regard to the claim for service connection for PTSD, the 
Board notes that there is competent medical evidence of a 
current disability.  VA treatment records dated from 2003 
through 2009 show that the Veteran was diagnosed with PTSD on 
many occasions.  Although on the most recent VA examination 
in 2008, the diagnoses included MDD only, and did not include 
a diagnosis of PTSD, the Board recognizes that the Court has 
held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, there 
is competent evidence of a diagnosis of PTSD.  

With regard to the Veteran's PTSD claim, the Board notes that 
his STRs show no complaint, report, or finding of PTSD.  The 
first post-service notation of PTSD was in a 2003 VA 
treatment note, and additional post-service VA treatment 
records also show that the Veteran has had PTSD diagnosed, 
and has been treated with both individual and group therapy 
for his PTSD and MDD.  However, that of itself is 
insufficient to establish service connection for such 
disability.  What is also needed is credible supporting 
evidence that a claimed stressor event in service actually 
occurred, and even an unequivocal medical diagnosis of PTSD 
would not suffice to establish service connection for PTSD in 
the absence of such credible supporting evidence. 38 C.F.R. § 
3.304(f).  

The Board initially notes that the preponderance of the 
evidence of record is against a finding that the Veteran 
served in combat.  The Board recognizes that the Veteran 
served in Vietnam and that he received the National Defense 
Service Medal, Vietnam Service Medal, Army Commendation Medal 
and Vietnam Campaign Medal.  However, these medals alone do 
not provide evidence of combat service.  Although the Veteran 
and his representative have contended that the Veteran was 
recommended for the Bronze Star and was eventually awarded 
the Army Commendation Medal because of his combat 
experiences, the Board finds no support in the record for 
such contentions.  Even after reviewing the detailed (and 
essentially the same) narratives (proposed citations) 
regarding the Veteran's service, and associated with the 
recommendations that he be awarded both the Bronze Star and 
the Army Commendation Medal, the Board still finds no support 
for the Veteran's claim that he was involved in combat.  
These proposed citations basically cite the Veteran for 
exceptional meritorious service from "June 1972 to April 
1972" (which appears to be a typographical error and should 
read June 1971 through April 1972).  The proposed citation 
documents make no mention of any combat operations or 
involvement, but rather note that the Veteran demonstrated 
exceptional technical expertise and knowledge in the 
operation and maintenance of tactical engineer generators.  
There is notation that he performed some of his generator 
operating and maintenance duties "disregarding personal 
comfort and at great risks", however, without more detail 
the Board cannot conclude that this somehow implies that the 
Veteran was involved in combat.  Moreover, after reading the 
entire proposed citation, there is no other implication of 
combat; rather the citation details the meritorious service 
that the Veteran provided to his unit by satisfactorily 
conducting his jobs as a generator operator, repair 
technician, and later as a clerk typist. 

The Federal Circuit has confirmed that section 1154(b) 
requires more than a claimant have served in "a combat zone" 
and does require personal participation in combat with the 
enemy, meaning participating in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. 
Cir. 2008).  There is no doubt that the Veteran's service in 
Vietnam placed him in the overall combat theater of 
operations.  Indeed, in  the proposed citations mentioned 
above, that fact that the Veteran performed some of his 
generator operating and maintenance duties "at great 
risks", supports such a notion.  However, it is the 
experiencing of specific stressor events, rather than the 
mere presence in an area in which combat might arise, that 
may constitute valid support for a diagnosis of PTSD.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Since there 
is no objective evidence (or independent corroboration) that 
the Veteran was engaged in combat with the enemy, the 
reported stressors must be corroborated by service records or 
other credible sources.  Moreau v. Brown, 9 Vet. App. 389, 
395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997).

With regard to the Veteran's reported stressors, the Board 
notes (as indicated above) that the Veteran now contends he 
developed PTSD as a result of specific stressor events that 
occurred in October 1971.  He claims that when he was posted 
at Tay Ninh and the Nui Ba Den Signal Complex for several 
months, he was subjected to incoming mortar and rocket 
attacks.  A review of the record, however, shows that the 
Veteran has reported several different in-service stressors 
in support of his claim for service connection for PTSD.  He 
has submitted written statements, provided testimony at a 
hearing, and provided his military history to VA physicians 
and examiners during medical evaluations.  The record 
reflects that at the December 2008 VA examination, the 
examiner documented that the Veteran reportedly "discounted 
or described as inaccurate his accounts of being involved in 
hand-to-hand combat, witnessing the deaths of American and 
Vietnamese soldiers, and witnessing the deaths of children 
and soldiers in tunnels". The VA examiner also reported that 
the Veteran had indicated he "misspoke or was 
misinterpreted".  The Veteran in April 2009, however, 
disputed the report filed by the VA examiner, claiming that 
he only wished to change his report of experiencing "hand-
to-hand combat" to an M-16 attack.  The Board notes, 
however, that if VA only considered the Veteran's written 
statements and testimony regarding his stressor events in 
Vietnam, his statements and stressors have been inconsistent.  
In May 2004 he reported that in September 1971 he was given a 
security clearance and sent out alone to meet with an 
engineer unit at Tay Ninh on the Cambodian border.  He 
indicated that the engineer unit was assigned to destroy 
enemy bridges, cut off supply lines, and engage with the 
enemy, and that he encountered fire fights, enemy villages, 
and incoming fire, and that firefighting and contact with the 
enemy occurred most of the time.  In July 2006, he testified 
that his stressors resulted from incidents in Vietnam from 
October through December 1971, and that when he joined the 
engineer corps headquarters truck unit, his mission changed 
and the sole purpose was to look for any supply tunnels that 
were transporting goods to supply the VC.  He claimed this 
was his first combat mission where he saw death, and that he 
went out on these missions three times a day.  He reportedly 
witnessed a child go down a tunnel and be blown up, and also 
saw an American get killed in a tunnel.  

The Board notes that whether a veteran has submitted 
sufficient corroborative evidence of the claim in-service 
stressors is a factual determination.  Corroboration of every 
detail of a claimed stressor is not required; independent 
evidence that the incident occurred is sufficient.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  As will be 
more fully explained below, the Board finds that the 
situation in Pentecost is different from the situation 
presented by this Veteran, and therefore, the holding in 
Pentecost does not provide a basis upon which to grant the 
veteran's claim for service connection for PTSD.  In 
Pentecost, the veteran was stationed in Vietnam and served as 
a warehouseman and messman at the U.S. air base at Da Nang 
from February 1967 to May 1968.  He alleged he had PTSD due 
to his unit experiencing enemy rocket attacks while stationed 
at Da Nang.  He submitted his unit log and unit records, 
which included independent descriptions of rocket attacks his 
unit experienced when he was stationed at Da Nang.  The Court 
found that the unit records corroborated the veteran's 
assertion that enemy rocket attacks occurred during the time 
period he was stationed at Da Nang.  Although the unit 
records did not specifically state that the veteran was 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks.  Pentecost, supra.

In this case, the veteran has essentially indicated (after 
the RO obtained a response from JSRRC verifying such 
incidents) that his PTSD stressors involved being subjected 
to indirect incoming  attacks at Tay Ninh.  He also has 
recently claimed he was afraid while working on generators 
during enemy indirect fire attacks in Tay Ninh, and reported 
he took cover in a fox hole once while on a kind of perimeter 
or guard duty.  These after-the-fact statements by the 
Veteran regarding his stressors are problematic in that he 
previously reported he had contact with the enemy and he was 
basically out with the engineer corps destroying bridges, 
cutting off supply lines, and engaging the enemy.  He claimed 
his mission changed when he was assigned to the engineer 
corps and he was out on these basically search and destroy 
missions three times a day.  These statements, however, are 
not supported by the proposed citations he submitted, which 
he claim show his involvement in combat.  Rather, these 
statements are contradicted by these citations, which at best 
show that the Veteran exemplarily performed his job (as a 
generator operator and repairman) in support of the engineer 
corps.  Moreover, the Board notes that in the Veteran's claim 
that he was subjected to incoming mortar and rocket attacks 
at Tay Ninh, he has not provided any specificity in naming 
these stressors.  In Pentecost the Veteran first described 
his unit being hit with rocket attacks, and these rocket 
attacks were later specifically confirmed by unit records.  
In this case, the Veteran has basically put the cart before 
the horse by saying (in written statements and testimony) 
that he was exposed to various stressors, basically involving 
direct contact with the enemy.  In November 2008, the JSRRC 
verified that for the month of October 1971, Headquarters, 
TRAC, maintained an operational element at Tay Ninh, and that 
the unit history submitted by the 2nd Battalion, 32nd 
Artillery, documented that Tay Ninh received almost daily 
ground fire, mortar, or rocket attacks during the month of 
October 1971.  After this response was received from JSRRC in 
November 2008, the Veteran indicated that his stressors 
involved incoming (M-16) attacks at Tay Ninh rather than 
"hand-to-hand combat."  The Board finds the Veteran's 
statements to be inconsistent in this regard.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  Given the conflicting statements and the 
incorrect information the Veteran has presented, the Board 
finds the Veteran's credibility to be in question.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

Thus, although the Veteran has been diagnosed with PTSD based 
on his reported Vietnam combat experiences, his reported 
inservice stressors regarding combat have not been 
corroborated by credible supporting evidence.  Moreover, 
although the JSRRC has provided verification of incoming 
attacks at a base at the same time the Veteran's assigned 
engineer unit operated at the base, the consistency and 
credibility of Veteran's statements in this regard are 
questionable.  In conclusion, the Board finds that without a 
diagnosis of PTSD based on a verified stressor, service 
connection for that disorder may not be granted.  See 38 
C.F.R. § 3.304(f).  Thus, the Board finds that the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not applicable, and claim for 
service connection for PTSD must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a mental disorder, to include PTSD, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


